Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,413,458 to Pearce in view of U.S. Pub. No. 2012/0096649 to Fukano, and further in view of U.S. Pat. No. 5,970,547 to Cavazos
Claim 1, 7-12, and 14-15, Pearce discloses a method of forming a cushion, comprising forming elastomeric cushion comprising plurality of intersecting buckling walls defining a defining hollow columns (fig. 66), dividing the cushion into equal sized cushioning units and using the substantially equal sized cushioning units to form the cushion (col. 85 lines 6-62).  Pearce further discloses cutting foam with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45), but is silent to cutting the cushioning inserts into four and inserting at least one into a receptacle of a cushion base.  Fukano discloses a housing unit 11 with four mattress core units inserted into a receptacle of the housing unit [0027][0037](fig. 1).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a housing unit as taught by Fukano yielding predictable results that provide a from individual sized modules of a mattress core [col. 1 lines 15-20]. Selecting a range of known mattress sizes to construct a cushion is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to form the mattress as explicitly taught by Cavozos from individual sized modules of a mattress core yielding predictable results that make up a mattress in any desired size to suit the needs of the individual user such as into a king, queen, twin, or full size.
Claim 2, Pearce as modified, discloses the method, wherein Fukano further discloses forming the elastomeric cushion comprises molding [0018][0051].
Claims 3-6, Pearce, as modified, discloses the method, but is silent to the cushion having a length between 80 inches and 84 inches, a width between 76 inches and 82 inches, the cushioning inserts having a width between 22 inches and 27 inches and a length between 54 inches and 59 inches. As previously stated above, selecting a range of known mattress sizes to construct a cushion or insert is considered an obvious modification and it would have been obvious for one having ordinary skill in the art to construct a mattress with the dimensions as stated above yielding predictable results that provide an equivalent and alternative cushion to suit the needs of the individual user.


further discloses cutting foam with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45), but is silent to using a wet saw. Selecting from a plethora of known saws is considered an obvious modification and it would have been obvious for one having ordinary skill at the time of the invention to select a wet saw yielding predictable results that provides an equivalent and alternative means to cut the elastomeric cushion into several pieces to form a mattress core as taught by Pearce.
Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. 
With regards to the Applicant’s arguments, PRINCIPLES OF LAW "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

As stated above, Pearce discloses a method of forming a cushion, comprising forming elastomeric cushion comprising plurality of intersecting buckling walls defining a defining hollow columns (fig. 66), dividing the cushion into equal sized cushioning units and using the substantially equal sized cushioning units to form the cushion (col. 85 lines 6-62).  Pearce further discloses cutting foam with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45), but is silent to cutting the cushioning inserts into four and inserting at least one into a receptacle of a cushion base.  Fukano discloses forming a mattress including inserting four units of a mattress core inserted into a receptacle of a housing unit [0027][0037](fig. 1).  The combination of references as a whole would have yielded predictable results for one having ordinary skill in the art at the time of the invention by employing a housing unit and inserting the cut foam pieces of the mattress core of Pearce within a recesses of the base as explicitly taught by Fukano [0008] that provides a means hold the mattress core of Pearce in recesses to form a mattress.  Similarly, Cavozos discloses forming a king, queen, twin, or full size from individual sized modules of a mattress core [col. 1 lines 15-20]. The combination of references as a whole would have suggested to one having ordinary skill in the art at to form the mattress as explicitly taught by Cavozos from individual sized modules of a mattress core yielding predictable results that make up a mattress in any desired size to suit the needs of the individual user such as into a king, queen, twin, or full size.


The Applicant has provided no evidence that they were the first to discover cutting a mattress core with a saw, placing mattress core pieces within a recess of a base, nor sizing the mattress core pieces to form a king, queen, twin or full size mattress therefore the cutting or selecting a saw for cutting a piece of foam, placing pieces of a mattress core into a base, or sizing the mattress core pieces is neither novel nor inventive or beyond the technical grasp of a person of ordinary skill in the art.
. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673